TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2014



                                      NO. 03-13-00793-CV


                                    Torrell Joseph, Appellant

                                                 v.

    VRM (Vendor Resource Management), Duly Authorized Agent of the Secretary of
                           Veterans Affairs, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on August 23, 2013. Torrell Joseph

has failed to make arrangements to provide the district clerk’s record and, accordingly, has failed

to prosecute his appeal. The Court holds that the appeal is therefore subject to dismissal. The

Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.